ORDER GRANTING RECONSIDERATION EN BANC
PER CURIAM.
On January 23, 2003, this Court issued its panel opinion in this appeal. Appellant, Harris County Emergency Services District # 1 (HCESD), has filed an unopposed extension of time to file its motion for rehearing, which the Court has granted.
The Court en bane and on its own motion grants reconsideration of this appeal.
After due consideration, the Court will issue an opinion and, if necessary, a new judgment.
It is so ordered.
The Honorable MICHAEL H. SCHNEIDER resigned as Chief Justice of this Court on September 6, 2003, when he became a Justice of the Texas Supreme Court. Although Judge SCHNEIDER was a member of the panel when this appeal was submitted on March 11, 2002, and participated in discussions until his resignation from this Court, he is not a member of the panel of this Court that issued the January 23, 2003 opinion and rendered the Court’s judgment.
EN BANC consideration was requested.
A majority of the justices of the Court voted to reconsider the case EN BANC.
The EN BANC court consists of Chief Justice RADACK and Justices HEDGES, TAFT, NUCHIA, JENNINGS, KEYES, ALCALA, HANKS, HIGLEY, and DUG-GAN.